April 24, 1929. The opinion of the Court was delivered by
The issues in this case are stated in the decree of the Circuit Judge, Hon. J. Henry Johnson, who heard the case on the testimony taken before a Special Referee. After careful consideration of the entire record in the case, we are satisfied that his Honor, Judge Johnson, reach a correct conclusion. The exceptions are, therefore, overruled, and it is the judgment of this Court that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE and STABLER concur.